   Case 20-96039       Doc 1     Filed 09/18/20 Entered 09/18/20 16:23:03         Desc Main
                                    Document    Page 1 of 8



                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                   WESTERN DIVISION

In re:

BOYD HOLDCROFT
dba Boyd Holdcroft Residential Construction                 Case 20-81020
                                                            Chapter 7
         and

ANGELA HOLDCROFT,                                           Honorable Judge Thomas M. Lynch

                               Debtors.
                                                    /
NATIONWIDE JUDGMENT RECOVERY, INC.,

                               Plaintiff,                   Adv. Proc. No.

                v.

BOYD HOLDCROFT,
                               Defendant.
                                                    /


               COMPLAINT TO DETERMINE DISCHARGEABILITY OF DEBT

         COMES NOW, Nationwide Judgment Recovery, Inc. (“Nationwide”), the Plaintiff and a

creditor in the above styled action, by and through counsel, and pursuant to 11 U.S.C. §§ 523(a)(19)

and (a)(2)(A), files this Complaint to Determine Dischargeability of Debts against Defendant Boyd

Holdcroft (“Defendant”) and shows this Court as follows:

                                             Jurisdiction

         1.     This adversary proceeding is brought in connection with the Defendant’s case under

Chapter 7, Title 11, Bankruptcy Case Number 20-81020 now pending in this Court. This Court has

jurisdiction over this adversary proceeding pursuant to 28 U.S.C. §157. This is a core proceeding.
  Case 20-96039        Doc 1     Filed 09/18/20 Entered 09/18/20 16:23:03            Desc Main
                                    Document    Page 2 of 8



       2.       In accordance with Fed. R. Bankr. P. 7008, Nationwide consents to the entry of final

orders and judgments by this Court. Venue is proper in this Court pursuant to 28 U.S.C. §1409.

       3.       Nationwide is a creditor of the Debtor.

                                              Overview

       4.       The relief requested herein arises out of a Final Judgment entered on August 14, 2017

in Bell v. Disner, Case 3:14-cv-00091-GCM (W.D.N.C. 2017), referred to herein as the “Judgment.”

A true and correct copy of the Judgment is attached hereto as Exhibit “A” and is incorporated herein

by reference.

       5.       Pursuant to the terms of the Final Judgment, post-judgment interest shall accrue at the

rate specified under 28 U.S.C. 1961 from the date of entry until the Judgment is paid in full.

       6.       The current balance of the Judgment is $15,450.32, which includes interest from the

judgment date to the date the Debtor filed his bankruptcy petition.

                               Procedural Background of Judgment

       7.       On August 17, 2012, the Securities and Exchange Commission filed an action titled

Securities and Exchange Commission v. Rex Venture Group, LLC d/b/a ZeekRewards.com and Paul

Burks, Civil Action No. 3:12-cv-519 (the “SEC Action”), to shut down a Ponzi and pyramid scheme

operated by Rex Venture Group, LLC d/b/a www.ZeekRewards.com until August 2012 in which

more than 700,000 participants lost over $700 million dollars.

       8.       On August 17, 2012, the Court appointed Kenneth D. Bell as Receiver of the estate of

Rex Venture Group, LLC, d/b/a www.ZeekRewards.com, and authorized him to initiate legal

proceedings seeking the avoidance of fraudulent transfers, disgorgement of profits, and any other

legal and equitable relief that the Receiver deems necessary to recover RVG’s assets for the benefit

of the Receivership estate. Matthew E. Orso succeeded Kenneth D. Bell as the Receiver.
  Case 20-96039       Doc 1     Filed 09/18/20 Entered 09/18/20 16:23:03            Desc Main
                                   Document    Page 3 of 8



       9.      The Defendant Debtor herein was a Net Winner Class Member in the Ponzi and

pyramid scheme operated by Rex Venture Group, LLC d/b/a www.ZeekRewards.com from at least

July 2011 until August 2012.

       10.     As a Net Winner Class Member, Defendant Debtor received thousands of dollars from

his participation in the ZeekRewards Ponzi scheme. A true and correct copy of the statement showing

the Defendant Debtor’s payments into the Ponzi scheme and his winnings is attached hereto as Exhibit

“B” and is incorporated herein by reference.

       11.     The Receiver filed a clawback action under Bell v. Disner, Case 3:14-cv-00091-GCM

(W.D.N.C. 2017) to recapture the money paid to the scheme’s winners so that it can be returned to

the victims. The Complaint asserts claims for violation of the North Carolina Uniform Fraudulent

Transfer Act, Common Law Fraudulent Transfer and Construction Trust.

       12.     On June 30, 2016, the Receiver moved for Summary Judgment Against Remaining

Named Defendants and Partial Summary Judgment Against the Net Winner Class.

       13.     On November 29, 2016, the Court granted the Receiver’s Motion for Summary

Judgment Against Remaining Named Defendants and Partial Summary Judgment Against the Net

Winner Class. A true and correct copy of the Order is attached hereto as Exhibit “C.”

       14.     In the Order granting the Receiver’s Motion for Summary Judgment Against

Remaining Named Defendants and Partial Summary Judgment Against the Net Winner Class, the

Court found that the Defendants violated state securities law N.C. Gen. Stat. § 39-23.4(a)(1), the

North Carolina Uniform Fraudulent Transfer Act. The NCUFTA permits a receiver to avoid a transfer

made “with the intent to hinder, delay, or defraud any creditor of the debtor” within four years after

the transfer was made. Many courts have held that the intent to defraud can be presumed when
   Case 20-96039      Doc 1     Filed 09/18/20 Entered 09/18/20 16:23:03            Desc Main
                                   Document    Page 4 of 8



transfers are in furtherance of a Ponzi scheme. The “Ponzi scheme presumption” has been long settled

in a number of jurisdictions and under an analogous section of the Bankruptcy Code.

        15.    On June 27, 2017, the Receiver filed a Motion to Enter Final Judgments Against Net

Winner Class Members, which was granted by the Court on August 14, 2017.

        16.    Attached hereto as Exhibit “D” is a copy of the Final Judgments entered on August

14, 2017, along with page 12 in the index of Judgments and Amounts. See numbers 657 for the

specific Judgment against the Defendant Debtor.

        17.    On December 17, 2019, Nationwide Judgment Recovery, Inc. was assigned the full

portfolio of judgments obtained against more than 6,700 Net Winners who participated and profited

from ZeekRewards. Attached hereto as Exhibit “E” is a copy of the Assignment of Judgment.

                         COUNT 1: Relief Under 11 U.S.C. § 523(a)(19)

        18.    Nationwide incorporates paragraphs 1 – 17 herein.

        19.    11 U.S.C. § 523(a)(19) provides that a Chapter 7 discharge does not discharge a

debt that is

        (A) is for—

               (i) the violation of any of the Federal securities laws (as that term is defined in
               section 3(a)(47) of the Securities Exchange Act of 1934), any of the State securities
               laws, or any regulation or order issued under such Federal or State securities laws; or
               (ii) common law fraud, deceit, or manipulation in connection with the purchase or
               sale of any security; and

        (B) results, before, on, or after the date on which the petition was filed, from—
               (i) any judgment, order, consent order, or decree entered in any Federal or State
               judicial or administrative proceeding;
               (ii) any settlement agreement entered into by the debtor; or
               (iii) any court or administrative order for any damages, fine, penalty, citation,
               restitutionary payment, disgorgement payment, attorney fee, cost, or other payment
               owed by the debtor.
  Case 20-96039        Doc 1     Filed 09/18/20 Entered 09/18/20 16:23:03             Desc Main
                                    Document    Page 5 of 8



         20.   Thus, 11 U.S.C. § 523(a)(19) precludes dischargeability of a debt if two conditions are

met. It must be proven that (1) the debt is for the violation of securities law, and (2) the debt must be

memorialized in a judicial or administrative order or settlement agreement.

         21.   Defendant Debtor was designated a member of the Net Winner Class because of his

winnings in the ZeekRewards Ponzi scheme. As set forth above, the Receiver filed a clawback action

under Bell v. Disner, Case 3:14-cv-00091-GCM (W.D.N.C. 2017) to recapture the money paid to the

scheme’s winners. The Complaint asserts claims for violation of the North Carolina Uniform

Fraudulent Transfer Act (a state securities law), Common Law Fraudulent Transfer and Construction

Trust.

         22.    The Final Judgment against the Defendant Debtor, entered in Bell v. Disner on August

14, 2017 and attached hereto as Exhibit “A,” is a debt owed by the Defendant Debtor for violation

of North Carolina securities law. Further, this debt is memorialized in a judgment, attached hereto as

Exhibit “A.”

         23.   Nationwide is entitled to a judgment against the Defendant Debtor pursuant to 11

U.S.C. § 523(a)(19) finding the Final Judgment to be non-dischargeable and authorizing

Nationwide to pursue collection of same.

         24.   In the instant case, it is clear that the Judgment held by Nationwide Judgment

Recovery, Inc. precipitated Defendant Debtor’s bankruptcy filing.

         25.   The Defendant Debtor cannot re-litigate the amount or appropriateness of the Judgment

in bankruptcy court. Prior to the entry of the final judgments in Bell v. Disner, there was a dispute

period that allowed participants to adjust their balances, object to the settlement and judgments, and

negotiate settlements with the Receiver. While he could have challenged the Judgment at that time,

Defendant Debtor chose to remain silent.
   Case 20-96039       Doc 1     Filed 09/18/20 Entered 09/18/20 16:23:03            Desc Main
                                    Document    Page 6 of 8



        26.    It is evident in this matter that both requirements of 11 U.S.C. § 523(a)(19) have been

met. The Judgment the Defendant Debtor is attempting to discharge through his bankruptcy was clearly

a result of securities violation. Moreover, this debt is memorialized in the Final Judgment issued

against the Debtor in Bell v. Disner, attached hereto as Exhibit “A.” Therefore, the Judgment should

be excepted from discharge.

                        COUNT II: Relief Under 11 U.S.C. § 523(a)(2)(A)

        27.    Nationwide incorporates paragraphs 1 – 26 herein.

        28.    11 U.S.C. § 523(a)(2)(A) provides that a Chapter 7 discharge does not discharge a

debt that is

               (2) for money, property, services, or an extension, renewal, or refinancing of

        credit, to the extent obtained by –

                       (A) false pretenses, a false representation, or actual fraud, other than

        a statement respecting the debtor’s or an insider’s financial condition (emphasis

        supplied).


        29.    Therefore, for a debt to be nondischargeable under 11 U.S.C. § 523(a)(2)(A), it

needs to be for money obtained by false pretenses, a false representation, OR actual fraud.

        30.    In this case, Defendant Debtor willingly participated in an illegal Ponzi scheme

which resulted in his winning a total of $11,121.66 (see Exhibit “B”), at the expense of hundreds of

thousands of participants who collectively lost over $700 million dollars. His winnings caused him

to be designated as a Net Winner Class Member. The Net Winner Class Members were sued by the

receiver in the clawback action of Bell v. Disner, Case 3:14-cv-00091-GCM (W.D.N.C. 2017).

        31.    The Defendant Debtor was aware he was committing a fraudulent act by his active

participation in the ZeekRewards scheme.
  Case 20-96039           Doc 1   Filed 09/18/20 Entered 09/18/20 16:23:03            Desc Main
                                     Document    Page 7 of 8



       32.      The Defendant Debtor is financially sophisticated as evidenced by his ownership of

two businesses, maintenance of two vehicles, payment of taxes, and by his usage and maintenance

of credit/charge cards.

       33.      A Ponzi scheme is fraudulent by definition: “a fraudulent investment plan in which

the investments of later investors are used to pay earlier investors, giving the appearance that the

investments of the initial participants dramatically increase in value in a short amount of time.” See

https://legal-dictionary.thefreedictionary.com/Ponzi+Scheme

       34.      The Defendant Debtor obtained money through his involvement in an illegal and

fraudulent Ponzi scheme. By participating, he actively made false pretenses, false representations,

and committed actual fraud.

       35.      The Defendant Debtor’s role in the ZeekRewards Ponzi scheme resulted in his

winning thousands of dollars as a direct result of his false pretenses, false representations, and

actual fraud.

       36.      Therefore, the Defendant Debtor’s Judgment, attached hereto as Exhibit “A,” should

be found nondischargeable pursuant to 11 U.S.C. § 523(a)(2)(A).
  Case 20-96039      Doc 1     Filed 09/18/20 Entered 09/18/20 16:23:03      Desc Main
                                  Document    Page 8 of 8



WHEREFORE, Nationwide Judgment Recovery, Inc. prays as follows:

       (a)    That the debt represented by the Defendant’s Judgment be determined to be

nondischargeable pursuant to 11 U.S.C. § 523(a)(19); and

       (b)    That the debt represented by the Defendant’s Judgment be determined to be

nondischargeable pursuant to 11 U.S.C. § 523(a)(2)(A); and

       (c)    For attorneys’ fees and costs; and

       (d)    For any other such relief as the Court may deem appropriate.


                                            Respectfully submitted,
                                            Attorneys for Plaintiff


Dated: 9/18/2020               By:          /s/Amy A. Aronson
                                            Amy A. Aronson (ARDC #6206512)
                                            ARONSON & WALSH, P.C.
                                            P.O. Box 5907
                                            Vernon Hills, IL 60061-5907
                                            Telephone: (847) 247-1810
                                            Facsimile: (847) 247-1808
                                            Email: amyaronson@comcast.net
